
	
		IB
		Union Calendar No. 158
		111th CONGRESS
		1st Session
		H. R. 2393
		[Report No.
		  111–281]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 13, 2009
			Mr. McCarthy of
			 California (for himself, Mr.
			 Boren, Mr. Cantor,
			 Mr. Daniel E. Lungren of California,
			 Mr. Harper, and
			 Mr. Tiahrt) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		
			October 1, 2009
			Additional sponsors: Mr.
			 Olson, Mr. Paulsen,
			 Mr. Thornberry,
			 Mr. McKeon,
			 Mr. Rogers of Alabama,
			 Mr. Bartlett,
			 Mr. Franks of Arizona,
			 Mr. Calvert,
			 Mr. Cole, Mr. Young of Alaska, Mr. Brown of South Carolina,
			 Mr. Sensenbrenner,
			 Mr. McClintock,
			 Mrs. McMorris Rodgers,
			 Mrs. Bono Mack,
			 Mrs. Bachmann,
			 Mr. Latta,
			 Mr. Gallegly,
			 Mr. Whitfield,
			 Mr. Jones,
			 Mr. Wittman,
			 Mr. Wilson of South Carolina,
			 Mr. Boozman,
			 Mr. Miller of Florida,
			 Mr. Gingrey of Georgia,
			 Mr. Rogers of Kentucky,
			 Mr. Latham,
			 Mr. Kline of Minnesota,
			 Mr. Fleming,
			 Mr. Blunt,
			 Mr. Lamborn,
			 Ms. Granger,
			 Mr. Castle,
			 Mr. Burgess,
			 Mr. Walden,
			 Mr. Shuler,
			 Mrs. Miller of Michigan, and
			 Ms. Fallin
		
		
			October 1, 2009
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To amend the Uniformed and Overseas
		  Citizens Absentee Voting Act to improve procedures for the collection and
		  delivery of marked absentee ballots of absent overseas uniformed services
		  voters, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Military Voting Protection Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)In the defense of freedom, members of the
			 United States Armed Forces are routinely deployed to overseas theaters of
			 combat, assigned to overseas locations, and assigned to ocean-going vessels far
			 from home.
			(2)As the United
			 States continues to fight the Global War on Terror, the substantial need for
			 overseas service by members of the Armed Forces will continue, as we live in
			 what senior Army leaders have referred to as an era of persistent
			 conflict.
			(3)The right to vote
			 is one of the most basic and fundamental rights enjoyed by Americans, and one
			 which the members of the Armed Forces bravely defend both at home in the United
			 States and overseas.
			(4)The decisions of
			 elected officials of the United States Government directly impact the members
			 of the Armed Forces who are often called to deploy or otherwise serve overseas
			 as a result of decisions made by such elected officials.
			(5)The ability of the
			 members of the Armed Forces to vote while serving overseas has been hampered by
			 numerous factors, including inadequate processes for ensuring their timely
			 receipt of absentee ballots, delivery methods that are typically slow and
			 antiquated, and a myriad of absentee voting procedures that are often confusing
			 and vary among the several States.
			(6)The Uniformed and
			 Overseas Citizens Absentee Voting Act, which requires the States to allow
			 absentee voting for members of the Armed Forces and other specified groups of
			 United States citizens, was intended to protect the voting rights of members of
			 the Armed Forces.
			(7)The current system
			 of absentee voting for overseas members of the Armed Forces could be greatly
			 improved by decreasing delays in the process, and certain steps by the
			 Department of Defense, including utilization of express mail services for the
			 delivery of completed absentee ballots, would address the major sources of
			 delay.
			3.Procedures for
			 Collection and Delivery of Marked Absentee Ballots of Absent Overseas Uniformed
			 Services Voters
			(a)In
			 GeneralThe Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) is amended by
			 inserting after section 103 the following new section:
				
					103A.Procedures for
				Collection and Delivery of Marked Absentee Ballots of Absent Overseas Uniformed
				Services Voters
						(a)CollectionThe Presidential designee shall establish
				procedures for collecting marked absentee ballots of absent overseas uniformed
				services voters in regularly scheduled general elections for Federal office,
				including absentee ballots prepared by States and the Federal write-in absentee
				ballot prescribed under section 103, and for delivering the ballots to the
				appropriate election officials.
						(b)Ensuring
				Delivery Prior to Closing of Polls
							(1)In
				generalUnder the procedures established under this section, the
				Presidential designee shall ensure that any marked absentee ballot for a
				regularly scheduled general election for Federal office which is collected
				prior to the deadline described in paragraph (3) is delivered to the
				appropriate election official in a State prior to the time established by the
				State for the closing of the polls on the date of the election.
							(2)Utilization of
				express mail delivery servicesThe Presidential designee shall carry out
				this section by utilizing the express mail delivery services of the United
				States Postal Service.
							(3)Deadline
				described
								(A)In
				generalExcept as provided in
				subparagraph (B), the deadline described in this paragraph is noon (in the
				location in which the ballot is collected) on the fourth day preceding the date
				of the election.
								(B)Authority to
				establish alternative deadline for certain locationsIf the
				Presidential designee determines that the deadline described in subparagraph
				(A) is not sufficient to ensure timely delivery of the ballot under paragraph
				(1) with respect to a particular location because of remoteness or other
				factors, the Presidential designee may establish as an alternative deadline for
				that location the latest date occurring prior to the deadline described in
				subparagraph (A) which is sufficient to ensure timely delivery of the ballot
				under paragraph (1).
								(c)Tracking
				MechanismUnder the
				procedures established under this section, the Presidential designee, working
				in conjunction with the United States Postal Service, shall implement
				procedures to enable any individual whose marked absentee ballot for a
				regularly scheduled general election for Federal office is collected by the
				Presidential designee to determine whether the ballot has been delivered to the
				appropriate election official, using the Internet, an automated telephone
				system, or such other methods as the Presidential designee may provide.
						(d)Outreach for
				Absent Overseas Uniformed Services Voters on ProceduresThe Presidential designee shall take
				appropriate actions to inform individuals who are anticipated to be absent
				overseas uniformed services voters in a regularly scheduled general election
				for Federal office to which this section applies of the procedures for the
				collection and delivery of marked absentee ballots established pursuant to this
				section, including the manner in which such voters may utilize such procedures
				for the submittal of marked absentee ballots in the election.
						(e)Reports on
				Utilization of Procedures
							(1)Reports
				requiredNot later than 180
				days after each regularly scheduled general election for Federal office to
				which this section applies, the Presidential designee shall submit to the
				relevant committees of Congress a report on the utilization of the procedures
				for the collection and delivery of marked absentee ballots established pursuant
				to this section during such general election.
							(2)ElementsEach report under paragraph (1) shall
				include, for the general election covered by such report, a description of the
				utilization of the procedures described in that paragraph during such general
				election, including the number of marked absentee ballots collected and
				delivered under such procedures and the number of such ballots which were not
				delivered by the time of the closing of the polls on the date of the election
				(and the reasons therefor).
							(3)Relevant
				committees of Congress definedIn this subsection, the term
				relevant committees of Congress means—
								(A)the Committees on Appropriations, Armed
				Services, and Rules and Administration of the Senate; and
								(B)the Committees on Appropriations, Armed
				Services, and House Administration of the House of Representatives.
								(f)Absent Overseas
				Uniformed Services Voter DefinedIn this section, the term
				absent overseas uniformed services voter means an overseas voter
				described in section 107(5)(A).
						(g)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Presidential designee such sums as may be necessary to carry out this
				section.
						(h)Effective
				DateThis section shall apply
				with respect to the regularly scheduled general election for Federal office
				held in November 2010 and each succeeding election for Federal
				office.
						.
			(b)Conforming
			 Amendments
				(1)Federal
			 responsibilitiesSection 101(b) of such Act (42 U.S.C. 1973ff(b))
			 is amended—
					(A)by striking
			 and at the end of paragraph (6);
					(B)by striking the
			 period at the end of paragraph (7) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(8)carry out section 103A with respect to the
				collection and delivery of marked absentee ballots of absent overseas uniformed
				services voters in elections for Federal
				office.
							.
					(2)State
			 responsibilitiesSection 102(a) of such Act (42 U.S.C.
			 1973ff–1(a)) is amended—
					(A)by striking
			 and at the end of paragraph (4);
					(B)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(6)carry out section 103A(b)(2) with respect
				to the processing and acceptance of marked absentee ballots of absent overseas
				uniformed services
				voters.
							.
					(c)Report on Status
			 of Implementation
				(1)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Presidential designee
			 under section 101(a) of the Uniformed and Overseas Citizens Absentee Voting Act
			 shall submit to the relevant committees of Congress a report on the status of
			 the implementation of the program for the collection and delivery of marked
			 absentee ballots established pursuant to section 103A of such Act, as added by
			 subsection (a).
				(2)ElementsThe report under paragraph (1) shall
			 include a status of the implementation of the program and a detailed
			 description of the specific steps taken towards its implementation for November
			 2010.
				(3)Relevant
			 committees of Congress definedIn this subsection, the term relevant
			 committees of Congress has the meaning given such term in section
			 103A(e)(3) of the Uniformed and Overseas Citizens Absentee Voting Act, as added
			 by subsection (a).
				4.Protecting Voter
			 Privacy and Secrecy of Absentee BallotsSection 101(b) of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff(b)), as amended by section 3(b),
			 is amended—
			(1)by striking
			 and at the end of paragraph (7);
			(2)by striking the
			 period at the end of paragraph (8) and inserting ; and;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(9)to the greatest extent practicable, take
				such actions as may be required to ensure that absent uniformed services voters
				who cast absentee ballots at locations or facilities under the Presidential
				designee’s jurisdiction are able to do so in a private and independent manner,
				and take such actions as may be required to protect the privacy of the contents
				of absentee ballots cast by absent uniformed services voters and overseas
				voters while such ballots are in the Presidential designee’s possession or
				control.
					.
			
	
		October 1, 2009
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
